DETAILED ACTION
This action is responsive to the RCE filed on January 29, 2021.
Claims 1, 5, 9, 13 and 17 have been amended.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further consideration and searches the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 9 and 17 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 9 and 17:
“evaluating a status of an environment lock associated with the repository;   	in response to the status of the environment lock being evaluated as locked, preventing deployment of the designated software product to the environment; and  	in response to the status of the environment lock being evaluated as available:  		permitting deployment of the designated software product to the 
  		environment;   			updating the status of the environment lock to be marked as 
locked;   		assigning an identifier of the deployment step to an owner attribute 
associated with the repository, the owner attribute identifying that the  deployment step is an owner of the environmental lock; and
  	in response to receiving an indication from the deployment step that it has completed deploying the designated software product:  		confirming that the deployment step is the owner of the lock; and   		updating the status of the environmental lock to be marked as 
available.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 9 and 17. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.
   	Chawla et al. (US Pat. No. 9,419,856)  	Chawla is directed to configuring network devices.  In one example, a deployed configuration for a network device can be collected.  The deployed configuration can be representative of a state of the network device at the time of collection.  A difference 

   	Anderson et al. (US Pat. No. 8,677,315)  	Anderson set forth a method that involves receiving source code modifications to source code package. Software packages having modifications is automatically built. Software packages are deployed to testing environment. Software tests are automatically initiated. Determination is made that software packages are approved for promotion to deployment environment. Software package for deployment is automatically selected. Software packages are built from same source code package. Selected software packages are enabled to be deployed to deployment environment. However, Anderson does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9 and 17.

   	Fernando (US Pub. No. 2014/0196044)  	Fernando set forth a method for managing the throughput of a platform as a service (PaaS) system. A plurality of PaaS nodes receives deployment jobs, such as from an interface by way of a load balancer. The PaaS nodes extract deployment actions and an action count and post the deployment actions to a queue. The PaaS nodes also initiate, in a coordinator, a counter for the deployment job. The PaaS nodes 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.

  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192